Citation Nr: 1543591	
Decision Date: 10/09/15    Archive Date: 10/13/15

DOCKET NO.  10-47 083A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for prostate cancer, to include as secondary to
radiation exposure.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel






INTRODUCTION

The Veteran had active service from May 1954 to February 1957.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a
February 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Jackson, Mississippi, that denied the above claim.  Jurisdiction of this matter is currently with the RO located in Boston, Massachusetts.

In January 2013, the Board denied the Veteran's claim of service connection for
prostate cancer.  He filed a timely appeal of the decision to the United States Court
of Appeals for Veterans Claims (Court) and, pursuant to a Joint Motion for Remand, a July 2013 Order vacated the Board's decision and remanded the matter for action consistent with the terms of the Joint Motion for Remand.  The case was then remanded by the Board in November 2013.  It is now returned to the Board.

The Veteran's claims file has been converted into a paperless claims file via the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  All records in such files have been considered by the Board in adjudicating this matter.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he is entitled to service connection for prostate cancer
due to his exposure to ionizing radiation in service.  The evidence of record shows that he was exposed to radiation during his participation in Operation TEAPOT, conducted at the Nevada Test Site in 1955, and that he has developed prostate cancer.  In a June 2008 statement, the Veteran's private physician (urologist) stated that his prostate cancer "may certainly" have resulted from his exposure to excessive radiation.

Service connection for a disorder which is claimed to be attributable to radiation exposure during service can be accomplished in three different ways.  See Ramey v. Brown, 9 Vet. App. 40, 44 (1996), affirmed at 120 F.3d. 1239 (Fed. Cir. 1997).  First, there are certain types of cancer which will be presumptively service connected.   See 38 U.S.C.A. § 1112c (West 2014); 38 C.F.R. § 3.309(d).  Secondly, 38 C.F.R. § 3.311(b) includes a list of "radiogenic diseases" which will be service connected provided that certain conditions specified in that regulation are met.  38 C.F.R. § 3.311(b) further states that, if a Veteran has one of the radiogenic diseases, a dose estimate should be obtained, and the case will be referred to the VA Under Secretary for Benefits for review as to whether sound scientific medical evidence supports the conclusion that it is at least as likely as not that the Veteran's disease resulted from radiation exposure during service.

Third, direct service connection can be established for a disorder claimed to be a result of exposure to ionizing radiation by "show[ing] that the disease or malady was incurred during or aggravated by service, a task which includes the difficult burden of tracing causation to a condition or event during service."  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Pursuant to 38 C.F.R. § 3.311, the RO requested a radiation dose estimate from the Defense Threat Reduction Agency (DTRA).  The RO provided information regarding the Veteran, including his assigned units during service.  In response, the DTRA wrote in January 2010 that historical records confirmed that the Veteran was a participant of Operation TEAPOT, during which he was exposed to ionizing radiation.  The Veteran was found to have sustained an external neutron dose of 0.5 rem, an external gamma dose of 16 rem, an internal committed dose to the prostate (alpha) of zero rem, and an internal committed dose to the prostate (beta plus gamma) of 1.0 rem.  

However, the RO did not refer this matter to the VA Under Secretary for Benefits for review as to whether sound scientific medical evidence supports the conclusion that it is at least as likely as not that the Veteran's prostate cancer resulted from radiation exposure during service.  See 38 C.F.R. § 3.311(2014); see also Hilkert v. West, 12 Vet. App. 145 (1999).  As such, the Board will remand this case for an opinion from the Under Secretary for Benefits.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Pursuant to 38 C.F.R. § 3.311(b)(1)(iii) , the agency of original jurisdiction must refer this matter to the Under Secretary for Benefits for further consideration in accordance with paragraphs (c)-(e) of section 3.311.  The Under Secretary for Benefits must determine, in writing, and based on sound scientific and medical evidence, whether it is at least as likely or not, or that there is no reasonable possibility, that the appellant's pelvic cancer resulted from radiation exposure in service, taking into consideration the factors listed under 38 C.F.R. § 3.311(e). 

In doing so, the Under Secretary for Benefits must specifically consider the June 2008 statement from the Veteran's private urologist in support of his claim that stated that his prostate cancer "may certainly" have resulted from his exposure to excessive radiation.  If required, the Under Secretary for Benefits should consider whether an opinion from an outside consultant is necessary to address this claim, per 38 C.F.R. § 3.311(d). 

2.  The Veteran and his representative must be informed 
of the findings/determination of the Under Secretary for Benefits and, in this regard, they should be provided copies of any reports, medical opinions, determinations made in connection with this referral. 
 
3.  Following completion of the above, the agency of original jurisdiction shall, in accord with 38 C.F.R. § 3.311(b)(1)(iii) & (f), readjudicate the issue on appeal and in connection therewith, discuss all evidence received since the most recent May 2015 Supplemental Statement of the Case.  If the decision remains adverse to the Veteran, he and his representative must be provided with a Supplemental Statement of the Case and accorded an appropriate period for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).   This claim must be afforded expeditious treatment.  Claims remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

